Name: 2010/664/EU: Decision of the European Parliament and of the Council of 20Ã October 2010 on mobilisation of the European Globalisation Adjustment Fund, in accordance with pointÃ 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/003 ES/Galicia Textiles from Spain)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  regions of EU Member States;  economic policy;  employment;  EU finance;  management;  budget
 Date Published: 2010-11-04

 4.11.2010 EN Official Journal of the European Union L 286/20 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 October 2010 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/003 ES/Galicia Textiles from Spain) (2010/664/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) Spain submitted an application to mobilise the EGF, in respect of redundancies in 82 enterprises operating in the NACE Revision 2 Division 14 (manufacture of wearing apparel) in a single NUTS II region, Galicia (ES11) on 5 February 2010 and supplemented it by additional information up to 11 May 2010. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 1 844 700. (5) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Spain, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2010, the European Globalisation Adjustment Fund (EGF) shall be mobilised to provide the sum of EUR 1 844 700 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 20 October 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.